
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2565
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To establish an awards mechanism to honor
		  exceptional acts of bravery in the line of duty by Federal, State, and local
		  law enforcement officers.
	
	
		1.Short TitleThis Act may be cited as the
			 Law Enforcement Congressional Badge of
			 Bravery Act of 2008.
		2.DefinitionsIn this Act:
			(1)Federal Agency HeadThe term Federal agency head
			 means the head of any executive, legislative, or judicial branch Government
			 entity that employs Federal law enforcement officers.
			(2)Federal BoardThe term Federal Board means
			 the Federal Law Enforcement Congressional Badge of Bravery Board established
			 under section 103(a).
			(3)Federal Board membersThe term Federal Board members
			 means the members of the Federal Board appointed under section 103(c).
			(4)Federal Law Enforcement BadgeThe term Federal Law Enforcement
			 Badge means the Federal Law Enforcement Congressional Badge of Bravery
			 described in section 101.
			(5)Federal Law Enforcement
			 OfficerThe term
			 Federal law enforcement officer—
				(A)means a Federal employee—
					(i)who has statutory authority to make arrests
			 or apprehensions;
					(ii)who is authorized by the agency of the
			 employee to carry firearms; and
					(iii)whose duties are primarily—
						(I)engagement in or supervision of the
			 prevention, detection, investigation, or prosecution of, or the incarceration
			 of any person for, any violation of law; or
						(II)the protection of Federal, State, local, or
			 foreign government officials against threats to personal safety; and
						(B)includes a law enforcement officer employed
			 by the Amtrak Police Department or Federal Reserve.
				(6)OfficeThe term Office means the
			 Congressional Badge of Bravery Office established under section 301(a).
			(7)State and Local BoardThe term State and Local Board
			 means the State and Local Law Enforcement Congressional Badge of Bravery Board
			 established under section 203(a).
			(8)State and Local Board membersThe term State and Local Board
			 members means the members of the State and Local Board appointed under
			 section 203(c).
			(9)State and Local Law Enforcement
			 BadgeThe term State
			 and Local Law Enforcement Badge means the State and Local Law
			 Enforcement Congressional Badge of Bravery described in section 201.
			(10)State or local agency headThe term State or local agency
			 head means the head of any executive, legislative, or judicial branch
			 entity of a State or local government that employs State or local law
			 enforcement officers.
			(11)State or local law enforcement
			 officerThe term State
			 or local law enforcement officer means an employee of a State or local
			 government—
				(A)who has statutory authority to make arrests
			 or apprehensions;
				(B)who is authorized by the agency of the
			 employee to carry firearms; and
				(C)whose duties are primarily—
					(i)engagement in or supervision of the
			 prevention, detection, investigation, or prosecution of, or the incarceration
			 of any person for, any violation of law; or
					(ii)the protection of Federal, State, local, or
			 foreign government officials against threats to personal safety.
					IFederal Law Enforcement Congressional Badge
			 of Bravery
			101.Authorization of a BadgeThe Attorney General may award, and a Member
			 of Congress or the Attorney General may present, in the name of Congress a
			 Federal Law Enforcement Congressional Badge of Bravery to a Federal law
			 enforcement officer who is cited by the Attorney General, upon the
			 recommendation of the Federal Board, for performing an act of bravery while in
			 the line of duty.
			102.Nominations
				(a)In GeneralA Federal agency head may nominate for a
			 Federal Law Enforcement Badge an individual—
					(1)who is a Federal law enforcement officer
			 working within the agency of the Federal agency head making the nomination;
			 and
					(2)who—
						(A)(i)sustained a physical injury while—
								(I)engaged in the lawful duties of the
			 individual; and
								(II)performing an act characterized as bravery
			 by the Federal agency head making the nomination; and
								(ii)put the individual at personal risk when
			 the injury described in clause (i) occurred; or
							(B)while not injured, performed an act
			 characterized as bravery by the Federal agency head making the nomination that
			 placed the individual at risk of serious physical injury or death.
						(b)ContentsA nomination under subsection (a) shall
			 include—
					(1)a written narrative, of not more than 2
			 pages, describing the circumstances under which the nominee performed the act
			 of bravery described in subsection (a) and how the circumstances meet the
			 criteria described in such subsection;
					(2)the full name of the nominee;
					(3)the home mailing address of the
			 nominee;
					(4)the agency in which the nominee served on
			 the date when such nominee performed the act of bravery described in subsection
			 (a);
					(5)the occupational title and grade or rank of
			 the nominee;
					(6)the field office address of the nominee on
			 the date when such nominee performed the act of bravery described in subsection
			 (a); and
					(7)the number of years of Government service
			 by the nominee as of the date when such nominee performed the act of bravery
			 described in subsection (a).
					(c)Submission DeadlineA Federal agency head shall submit each
			 nomination under subsection (a) to the Office not later than February 15 of the
			 year following the date on which the nominee performed the act of bravery
			 described in subsection (a).
				103.Federal Law Enforcement Congressional Badge
			 of Bravery Board
				(a)EstablishmentThere is established within the Department
			 of Justice a Federal Law Enforcement Congressional Badge of Bravery
			 Board.
				(b)DutiesThe Federal Board shall do the
			 following:
					(1)Design the Federal Law Enforcement Badge
			 with appropriate ribbons and appurtenances.
					(2)Select an engraver to produce each Federal
			 Law Enforcement Badge.
					(3)Recommend recipients of the Federal Law
			 Enforcement Badge from among those nominations timely submitted to the
			 Office.
					(4)Annually present to the Attorney General
			 the names of Federal law enforcement officers who the Federal Board recommends
			 as Federal Law Enforcement Badge recipients in accordance with the criteria
			 described in section 102(a).
					(5)After approval by the Attorney
			 General—
						(A)procure the Federal Law Enforcement Badges
			 from the engraver selected under paragraph (2);
						(B)send a letter announcing the award of each
			 Federal Law Enforcement Badge to the Federal agency head who nominated the
			 recipient of such Federal Law Enforcement Badge;
						(C)send a letter to each Member of Congress
			 representing the congressional district where the recipient of each Federal Law
			 Enforcement Badge resides to offer such Member an opportunity to present such
			 Federal Law Enforcement Badge; and
						(D)make or facilitate arrangements for
			 presenting each Federal Law Enforcement Badge in accordance with section
			 104.
						(6)Set an annual timetable for fulfilling the
			 duties described in this subsection.
					(c)Membership
					(1)Number and AppointmentThe Federal Board shall be composed of 7
			 members appointed as follows:
						(A)One member jointly appointed by the
			 majority leader and minority leader of the Senate.
						(B)One member jointly appointed by the Speaker
			 and minority leader of the House of Representatives.
						(C)One member from the Department of Justice
			 appointed by the Attorney General.
						(D)Two members of the Federal Law Enforcement
			 Officers Association appointed by the Executive Board of the Federal Law
			 Enforcement Officers Association.
						(E)Two members of the Fraternal Order of
			 Police appointed by the Executive Board of the Fraternal Order of
			 Police.
						(2)LimitationNot more than—
						(A)2 Federal Board members may be members of
			 the Federal Law Enforcement Officers Association; and
						(B)2 Federal Board members may be members of
			 the Fraternal Order of Police.
						(3)QualificationsFederal Board members shall be individuals
			 with knowledge or expertise, whether by experience or training, in the field of
			 Federal law enforcement.
					(4)Terms and VacanciesEach Federal Board member shall be
			 appointed for 2 years and may be reappointed. A vacancy in the Federal Board
			 shall not affect the powers of the Federal Board and shall be filled in the
			 same manner as the original appointment.
					(d)Operations
					(1)ChairpersonThe Chairperson of the Federal Board shall
			 be a Federal Board member elected by a majority of the Federal Board.
					(2)MeetingsThe Federal Board shall conduct its first
			 meeting not later than 90 days after the appointment of a majority of Federal
			 Board members. Thereafter, the Federal Board shall meet at the call of the
			 Chairperson, or in the case of a vacancy of the position of Chairperson, at the
			 call of the Attorney General.
					(3)Voting and RulesA majority of Federal Board members shall
			 constitute a quorum to conduct business, but the Federal Board may establish a
			 lesser quorum for conducting hearings scheduled by the Federal Board. The
			 Federal Board may establish by majority vote any other rules for the conduct of
			 the business of the Federal Board, if such rules are not inconsistent with this
			 title or other applicable law.
					(e)Powers
					(1)Hearings
						(A)In GeneralThe Federal Board may hold hearings, sit
			 and act at times and places, take testimony, and receive evidence as the
			 Federal Board considers appropriate to carry out the duties of the Federal
			 Board under this title. The Federal Board may administer oaths or affirmations
			 to witnesses appearing before it.
						(B)Witness ExpensesWitnesses requested to appear before the
			 Federal Board may be paid the same fees as are paid to witnesses under
			 section
			 1821 of title 28, United States Code. The per diem and mileage
			 allowances for witnesses shall be paid from funds appropriated to the Federal
			 Board.
						(2)Information from Federal
			 AgenciesSubject to sections
			 552, 552a, and 552b of title 5, United States Code—
						(A)the Federal Board may secure directly from
			 any Federal department or agency information necessary to enable it to carry
			 out this title; and
						(B)upon request of the Federal Board, the head
			 of that department or agency shall furnish the information to the Federal
			 Board.
						(3)Information to be Kept
			 ConfidentialThe Federal
			 Board shall not disclose any information which may compromise an ongoing law
			 enforcement investigation or is otherwise required by law to be kept
			 confidential.
					(f)Compensation
					(1)In GeneralExcept as provided in paragraph (2), each
			 Federal Board member shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under
			 section
			 5315 of title 5, United States Code, for each day (including
			 travel time) during which such Federal Board member is engaged in the
			 performance of the duties of the Federal Board.
					(2)Prohibition of Compensation for Government
			 EmployeesFederal Board
			 members who serve as officers or employees of the Federal Government or a State
			 or a local government may not receive additional pay, allowances, or benefits
			 by reason of their service on the Federal Board.
					(3)Travel ExpensesEach Federal Board member shall receive
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of
			 chapter
			 57 of title 5, United States Code.
					104.Presentation of Federal Law Enforcement
			 Badges
				(a)Presentation by Member of
			 CongressA Member of Congress
			 may present a Federal Law Enforcement Badge to any Federal Law Enforcement
			 Badge recipient who resides in such Member’s congressional district. If both a
			 Senator and Representative choose to present a Federal Law Enforcement Badge,
			 such Senator and Representative shall make a joint presentation.
				(b)Presentation by Attorney
			 GeneralIf no Member of
			 Congress chooses to present the Federal Law Enforcement Badge as described in
			 subsection (a), the Attorney General, or a designee of the Attorney General,
			 shall present such Federal Law Enforcement Badge.
				(c)Presentation ArrangementsThe office of the Member of Congress
			 presenting each Federal Law Enforcement Badge may make arrangements for the
			 presentation of such Federal Law Enforcement Badge, and if a Senator and
			 Representative choose to participate jointly as described in subsection (a),
			 the Members shall make joint arrangements. The Federal Board shall facilitate
			 any such presentation arrangements as requested by the congressional office
			 presenting the Federal Law Enforcement Badge and shall make arrangements in
			 cases not undertaken by Members of Congress.
				IIState and Local Law Enforcement
			 Congressional Badge of Bravery
			201.Authorization of a BadgeThe Attorney General may award, and a Member
			 of Congress or the Attorney General may present, in the name of Congress a
			 State and Local Law Enforcement Congressional Badge of Bravery to a State or
			 local law enforcement officer who is cited by the Attorney General, upon the
			 recommendation of the State and Local Board, for performing an act of bravery
			 while in the line of duty.
			202.Nominations
				(a)In GeneralA State or local agency head may nominate
			 for a State and Local Law Enforcement Badge an individual—
					(1)who is a State or local law enforcement
			 officer working within the agency of the State or local agency head making the
			 nomination; and
					(2)who—
						(A)(i)sustained a physical injury while—
								(I)engaged in the lawful duties of the
			 individual; and
								(II)performing an act characterized as bravery
			 by the State or local agency head making the nomination; and
								(ii)put the individual at personal risk when
			 the injury described in clause (i) occurred; or
							(B)while not injured, performed an act
			 characterized as bravery by the State or local agency head making the
			 nomination that placed the individual at risk of serious physical injury or
			 death.
						(b)ContentsA nomination under subsection (a) shall
			 include—
					(1)a written narrative, of not more than 2
			 pages, describing the circumstances under which the nominee performed the act
			 of bravery described in subsection (a) and how the circumstances meet the
			 criteria described in such subsection;
					(2)the full name of the nominee;
					(3)the home mailing address of the
			 nominee;
					(4)the agency in which the nominee served on
			 the date when such nominee performed the act of bravery described in subsection
			 (a);
					(5)the occupational title and grade or rank of
			 the nominee;
					(6)the field office address of the nominee on
			 the date when such nominee performed the act of bravery described in subsection
			 (a); and
					(7)the number of years of government service
			 by the nominee as of the date when such nominee performed the act of bravery
			 described in subsection (a).
					(c)Submission DeadlineA State or local agency head shall submit
			 each nomination under subsection (a) to the Office not later than February 15
			 of the year following the date on which the nominee performed the act of
			 bravery described in subsection (a).
				203.State and Local Law Enforcement
			 Congressional Badge of Bravery Board
				(a)EstablishmentThere is established within the Department
			 of Justice a State and Local Law Enforcement Congressional Badge of Bravery
			 Board.
				(b)DutiesThe State and Local Board shall do the
			 following:
					(1)Design the State and Local Law Enforcement
			 Badge with appropriate ribbons and appurtenances.
					(2)Select an engraver to produce each State
			 and Local Law Enforcement Badge.
					(3)Recommend recipients of the State and Local
			 Law Enforcement Badge from among those nominations timely submitted to the
			 Office.
					(4)Annually present to the Attorney General
			 the names of State or local law enforcement officers who the State and Local
			 Board recommends as State and Local Law Enforcement Badge recipients in
			 accordance with the criteria described in section 202(a).
					(5)After approval by the Attorney
			 General—
						(A)procure the State and Local Law Enforcement
			 Badges from the engraver selected under paragraph (2);
						(B)send a letter announcing the award of each
			 State and Local Law Enforcement Badge to the State or local agency head who
			 nominated the recipient of such State and Local Law Enforcement Badge;
						(C)send a letter to each Member of Congress
			 representing the congressional district where the recipient of each State and
			 Local Law Enforcement Badge resides to offer such Member an opportunity to
			 present such State and Local Law Enforcement Badge; and
						(D)make or facilitate arrangements for
			 presenting each State and Local Law Enforcement Badge in accordance with
			 section 204.
						(6)Set an annual timetable for fulfilling the
			 duties described in this subsection.
					(c)Membership
					(1)Number and AppointmentThe State and Local Board shall be composed
			 of 9 members appointed as follows:
						(A)One member jointly appointed by the
			 majority leader and minority leader of the Senate.
						(B)One member jointly appointed by the Speaker
			 and minority leader of the House of Representatives.
						(C)One member from the Department of Justice
			 appointed by the Attorney General.
						(D)Two members of the Fraternal Order of
			 Police appointed by the Executive Board of the Fraternal Order of
			 Police.
						(E)One member of the National Association of
			 Police Organizations appointed by the Executive Board of the National
			 Association of Police Organizations.
						(F)One member of the National Organization of
			 Black Law Enforcement Executives appointed by the Executive Board of the
			 National Organization of Black Law Enforcement Executives.
						(G)One member of the International Association
			 of Chiefs of Police appointed by the Board of Officers of the International
			 Association of Chiefs of Police.
						(H)One member of the National Sheriffs'
			 Association appointed by the Executive Committee of the National Sheriffs'
			 Association.
						(2)LimitationNot more than 5 State and Local Board
			 members may be members of the Fraternal Order of Police.
					(3)QualificationsState and Local Board members shall be
			 individuals with knowledge or expertise, whether by experience or training, in
			 the field of State and local law enforcement.
					(4)Terms and VacanciesEach State and Local Board member shall be
			 appointed for 2 years and may be reappointed. A vacancy in the State and Local
			 Board shall not affect the powers of the State and Local Board and shall be
			 filled in the same manner as the original appointment.
					(d)Operations
					(1)ChairpersonThe Chairperson of the State and Local
			 Board shall be a State and Local Board member elected by a majority of the
			 State and Local Board.
					(2)MeetingsThe State and Local Board shall conduct its
			 first meeting not later than 90 days after the appointment of a majority of
			 State and Local Board members. Thereafter, the State and Local Board shall meet
			 at the call of the Chairperson, or in the case of a vacancy of the position of
			 Chairperson, at the call of the Attorney General.
					(3)Voting and RulesA majority of State and Local Board members
			 shall constitute a quorum to conduct business, but the State and Local Board
			 may establish a lesser quorum for conducting hearings scheduled by the State
			 and Local Board. The State and Local Board may establish by majority vote any
			 other rules for the conduct of the business of the State and Local Board, if
			 such rules are not inconsistent with this title or other applicable law.
					(e)Powers
					(1)Hearings
						(A)In GeneralThe State and Local Board may hold
			 hearings, sit and act at times and places, take testimony, and receive evidence
			 as the State and Local Board considers appropriate to carry out the duties of
			 the State and Local Board under this title. The State and Local Board may
			 administer oaths or affirmations to witnesses appearing before it.
						(B)Witness ExpensesWitnesses requested to appear before the
			 State and Local Board may be paid the same fees as are paid to witnesses under
			 section
			 1821 of title 28, United States Code. The per diem and mileage
			 allowances for witnesses shall be paid from funds appropriated to the State and
			 Local Board.
						(2)Information from Federal
			 AgenciesSubject to sections
			 552, 552a, and 552b of title 5, United States Code—
						(A)the State and Local Board may secure
			 directly from any Federal department or agency information necessary to enable
			 it to carry out this title; and
						(B)upon request of the State and Local Board,
			 the head of that department or agency shall furnish the information to the
			 State and Local Board.
						(3)Information to be Kept
			 ConfidentialThe State and
			 Local Board shall not disclose any information which may compromise an ongoing
			 law enforcement investigation or is otherwise required by law to be kept
			 confidential.
					(f)Compensation
					(1)In GeneralExcept as provided in paragraph (2), each
			 State and Local Board member shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under
			 section
			 5315 of title 5, United States Code, for each day (including
			 travel time) during which such State and Local Board member is engaged in the
			 performance of the duties of the State and Local Board.
					(2)Prohibition of Compensation for Government
			 EmployeesState and Local
			 Board members who serve as officers or employees of the Federal Government or a
			 State or a local government may not receive additional pay, allowances, or
			 benefits by reason of their service on the State and Local Board.
					(3)Travel ExpensesEach State and Local Board member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of
			 chapter
			 57 of title 5, United States Code.
					204.Presentation of State and Local Law
			 Enforcement Badges
				(a)Presentation by Member of
			 CongressA Member of Congress
			 may present a State and Local Law Enforcement Badge to any State and Local Law
			 Enforcement Badge recipient who resides in such Member’s congressional
			 district. If both a Senator and Representative choose to present a State and
			 Local Law Enforcement Badge, such Senator and Representative shall make a joint
			 presentation.
				(b)Presentation by Attorney
			 GeneralIf no Member of
			 Congress chooses to present the State and Local Law Enforcement Badge as
			 described in subsection (a), the Attorney General, or a designee of the
			 Attorney General, shall present such State and Local Law Enforcement
			 Badge.
				(c)Presentation ArrangementsThe office of the Member of Congress
			 presenting each State and Local Law Enforcement Badge may make arrangements for
			 the presentation of such State and Local Law Enforcement Badge, and if a
			 Senator and Representative choose to participate jointly as described in
			 subsection (a), the Members shall make joint arrangements. The State and Local
			 Board shall facilitate any such presentation arrangements as requested by the
			 congressional office presenting the State and Local Law Enforcement Badge and
			 shall make arrangements in cases not undertaken by Members of Congress.
				IIICongressional Badge of Bravery
			 Office
			301.Congressional Badge of Bravery
			 Office
				(a)EstablishmentThere is established within the Department
			 of Justice a Congressional Badge of Bravery Office.
				(b)DutiesThe Office shall—
					(1)receive nominations from Federal agency
			 heads on behalf of the Federal Board and deliver such nominations to the
			 Federal Board at Federal Board meetings described in section 103(d)(2);
					(2)receive nominations from State or local
			 agency heads on behalf of the State and Local Board and deliver such
			 nominations to the State and Local Board at State and Local Board meetings
			 described in section 203(d)(2); and
					(3)provide staff support to the Federal Board
			 and the State and Local Board to carry out the duties described in section
			 103(b) and section 203(b), respectively.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
